     Case 1:20-cv-05250-TWT-LTW Document 1 Filed 12/29/20 Page 1 of 34




                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


TRAMAYNE WILLIAMS,             )
                               )
    Plaintiff,                 )
                               ) Civil Action File No.
                               ) ________________________
vs.                            )
                               )
MOUNT VERNON TOWERS            )
CONDOMINIUM ASSOCIATION, INC., )
                               ) JURY TRIAL DEMANDED
    Defendant.                 )
                               )

                                  COMPLAINT

      Plaintiff Tramayne Williams (“Plaintiff” or “Mr. Williams”) hereby asserts

his Complaint against the above-captioned Defendant Mount Vernon Towers

Condominium Association, Inc., (hereinafter “employer” or “Defendant” or

“Company”) and shows the Court as follows:

                             NATURE OF ACTION

                                         1.

      This cause of action arises under the provisions of Title VII of the Civil Rights

Act, as amended (hereinafter “Title VII”) and 42 U.S.C. §1981 (“Section 1981”).
     Case 1:20-cv-05250-TWT-LTW Document 1 Filed 12/29/20 Page 2 of 34




                          JURISDICTION AND VENUE

                                          2.

      This Court has jurisdiction over this case pursuant to 28 U.S.C. § 1331 (federal

question), 28 U.S.C. §1343 (civil rights), 28 U.S.C. §§ 2201 and 2202 (declaratory

judgment).

                                          3.

      Venue is proper in this district and division pursuant to 28 U.S.C. 90 and §

1391 and Local Rule 3.1 because Defendant resides and maintains a place of

business in the Northern District of Georgia, Atlanta Division, and the unlawful

conduct complained of herein occurred in this judicial district and division.

                                      PARTIES

                                          4.

      Plaintiff is an adult citizen of the United States of America and is entitled to

bring actions of this nature and type. Plaintiff is a resident of Calhoun County,

Georgia and has been a resident at all times material to Plaintiff’s employment

relationship with Defendant. Plaintiff is subject to this Court’s jurisdiction.

                                          5.

      Defendant is a Georgia corporation with over 50 employees, that is registered

to and does transact business in the State of Georgia. At the time of the acts


                                           2
     Case 1:20-cv-05250-TWT-LTW Document 1 Filed 12/29/20 Page 3 of 34




complained of herein, Defendant owned and operated a retirement community

located at 300 Johnson Ferry Road NE, Sandy Springs, Georgia 30328 and the acts

complained of herein occurred at that address.

                                         6.

      Defendant is subject to this Court’s jurisdiction and may be properly served

with process by delivering a copy of the Summons and Complaint upon its registered

agent Randall Lipshutz, 100 Crescent Centre Parkway, Suite 200, Tucker, Georgia

30084. At all relevant times, Defendant was the employer of Plaintiff, as defined by

Title VII and Section 1981.

             EXHAUSTION OF ADMINISTRATIVE REMEDIES

                                         7.

      Plaintiff has exhausted all administrative prerequisites prior to filing this

action.

                                         8.

      Plaintiff timely filed a Charge of Discrimination with the U.S. Equal

Employment Opportunity Commission (“EEOC”), raising his claims for violation

of Title VII. The EEOC completed its investigation and issued a Notice of Right to

Sue. The Parties entered a Tolling Agreement extending the expiration of the Notice

of Right to Sue by an additional thirty (30) days to allow the Parties time to explore


                                          3
     Case 1:20-cv-05250-TWT-LTW Document 1 Filed 12/29/20 Page 4 of 34




potential resolution. Pursuant to the executed Tolling Agreement, Plaintiff brings

this action within the time frame specified and agreed to by the Parties.

                              STATEMENT FACTS

                                         9.

      Plaintiff Tramayne Williams is African American.

                                         10.

      Defendant is a senior retirement living community of over 300

condominiums.

                                         11.

      On August 1, 2014, Defendant hired Mr. Williams as the Dining Services

supervisor for its retirement community located at 300 Johnson Ferry Road NE,

Sandy Springs, Georgia 30328.

                                         12.

      In April 2015, Defendant promoted Mr. Williams to Dining Services

Manager.

                                         13.

      In April 2017, Defendant assigned Mr. Williams to the Activities Department

as a Catering and Events Manager.




                                          4
     Case 1:20-cv-05250-TWT-LTW Document 1 Filed 12/29/20 Page 5 of 34




                                        14.

      Upon being assigned to the Activities Department, Defendant removed Mr.

Williams’ supervisory authority and employees no longer reported to Mr. Williams.

                                        15.

      When Defendant assigned Mr. Williams to the Activities Department,

Defendant viewed Mr. Williams as an Activities Coordinator, not a Catering and

Events Manager.

                                        16.

      Defendant acknowledges that after reassigning Mr. Williams to the Activities

Department, Mr. Williams continued to hold the title of Catering and Events

Manager and that his job title was in name only.

                                        17.

      Upon being assigned to the Activities Department, Mr. Williams began

reporting to Rita Malone, a white woman, who served as Mr. Williams’ immediate

supervisor.

                                        18.

      According to Defendant, Mr. Williams was responsible for scheduling events,

setting up and breaking down event space for Activities Department events, running

events, ensuring proper staffing for events, driving residents throughout the day to


                                         5
      Case 1:20-cv-05250-TWT-LTW Document 1 Filed 12/29/20 Page 6 of 34




appointments and errands, preparing flyers and slides for Defendant’s closed circuit

station Channel 6, assisting with the front desk and dining departments as needed,

and other Activities Department responsibilities that may arise.

                                        19.

       During the time in question, Barbara Daugherty (“Ms. Daugherty”), who is

white, served as an Activities Coordinator.

                                        20.

       Ms. Daugherty reported to Ms. Malone and was responsible for scheduling

events, setting up and breaking down event space for Activities Department events,

running events, ensuring proper staffing for events, preparing flyers and slides for

Defendant’s closed circuit station Channel 6, and other Activities Department

responsibilities as needed.

                                        21.

       According to Defendant, Mr. Williams and Ms. Daugherty were equals in

their roles.

                                        22.

       In or around January 2019, Defendant promoted Ms. Daugherty to the

Activities Manager position.




                                         6
     Case 1:20-cv-05250-TWT-LTW Document 1 Filed 12/29/20 Page 7 of 34




                                         23.

      Defendant did not announce a vacancy for the Activities Manager position

prior to selecting Ms. Daugherty.

                                         24.

      Mr. Williams was qualified for the Activities Manager position.

                                         25.

      Defendant did not give Mr. Williams an opportunity to apply for the Activities

Manager position.

                                         26.

      The Activities Manager position required supervisory experience.

                                         27.

      Ms. Daugherty did not have any prior supervisory experience while under

Defendant’s employ.

                                         28.

      When Mr. Williams was the Dining Services Manager, he was told that he

could not discipline Ms. Malone’s daughter, Taylor Malone, nor could he assign her

to work certain shifts or sections of the dining room.




                                          7
     Case 1:20-cv-05250-TWT-LTW Document 1 Filed 12/29/20 Page 8 of 34




                                        29.

      While Mr. Williams was the Dining Services Manager, Ms. Malone’s

daughter, Taylor Malone, was the only white employee who worked in Dining

Services.

                                        30.

      Mr. Hamilton treated Taylor Malone differently than the African American

employees who worked in Dining Services and he did not talk to Taylor Malone the

same way he spoke to African American employees.

                                        31.

      After being hired as a server, Defendant promoted Taylor Malone to a position

in administration.

                                        32.

      Taylor Malone had only worked as a server for a short period of time before

being promoted to a position in administration.

                                        33.

      Defendant promoted Taylor Malone at a much faster pace than it promoted

African American employees.




                                         8
     Case 1:20-cv-05250-TWT-LTW Document 1 Filed 12/29/20 Page 9 of 34




                                         34.

      On or around February 13, 2019, a group of Dining Services staff informally

met with Mr. Williams to discuss their concerns of a difference in treatment among

African American employees and white employees. The Dining Staff, who was

predominantly African American, expressed concerns of white employees,

including Taylor Malone, receiving better pay, better work hours, more flexible

work schedules, and greater leniency as related to work rules and disciplinary action.

                                         35.

      In response to their concerns during the meeting on February 13, 2019, Mr.

Williams advised the Dining Services staff to report their concerns of race

discrimination to the U.S. Equal Employment Opportunity Commission (“EEOC”).

                                         36.

      As of February 2019, Steve Hamilton (hereinafter “Mr. Hamilton”) was

serving as the Director of Human Resources for Defendant.

                                         37.

      On February 14, 2019, Mr. Hamilton confronted Mr. Williams for advising

Dining Services staff to report their concerns of race discrimination to the EEOC.




                                          9
    Case 1:20-cv-05250-TWT-LTW Document 1 Filed 12/29/20 Page 10 of 34




                                           38.

      On February 14, 2019, Mr. Hamilton walked into Mr. Williams’ office while

pointing his finger at him and referred to Mr. Williams as “You.” Mr. Hamilton then

asked Mr. Williams if the Dining Services staff had met with him concerning an

incident that occurred involving an African American Dining Services staff member

on February 12, 2019. Mr. Hamilton also asked Mr. Williams whether he had

advised the Dining Services staff to contact the EEOC with their concerns of race

discrimination.

                                           39.

      When confronted by Mr. Hamilton, Mr. Williams confirmed that he had in

fact met with the Dining Services staff.

                                           40.

      When confronted by Mr. Hamilton, Mr. Williams also confirmed that he

advised the Dining Services staff to contact the EEOC about their concerns of race

discrimination.

                                           41.

      In response, Mr. Hamilton told Mr. Williams, “[t]he staff should do what they

are being paid to do and not complain… it’s not like they are working hard. […] If




                                           10
     Case 1:20-cv-05250-TWT-LTW Document 1 Filed 12/29/20 Page 11 of 34




they feel they are being discriminated against, they can quit and find work elsewhere,

it’s not like they are excelling in service.”

                                           42.

      Mr. Hamilton further told Mr. Williams, “[t]he residents know what real

service is. They have been serviced for years on planes, trains, at gas stations, buses,

stations, and hotels. So they know what real service looks and feels like.”

                                           43.

      As the Director of Human Resources, Mr. Hamilton was responsible for

creating and maintaining an environment that was free of discrimination.

                                           44.

      At all relevant times, the majority of Defendant’s residents were white.

                                           45.

      At all relevant times, Defendant’s Dining Services staff was predominantly

African American.

                                           46.

      Mr. Hamilton’s statements to Mr. Williams concerning residents’ history of

being “serviced for years on planes, trains, at gas stations, buses, stations, and hotels”

had racist undertones.




                                           11
     Case 1:20-cv-05250-TWT-LTW Document 1 Filed 12/29/20 Page 12 of 34




                                         47.

      Mr. Williams felt that he could not report Mr. Hamilton’s racist statements

because as the Director of Human Resources, Mr. Hamilton was responsible for

creating and maintaining an environment that was free of discrimination.

                                         48.

      During the meeting on February 14, 2019, Mr. Hamilton also told Mr.

Williams that Nancy Kennedy, a white resident, tried to intervene and brought the

Dining Services staff’s concerns of race discrimination to the Board but she was

advised by the Board that her complaint was insufficient.

                                         49.

      The complaints of race discrimination that Nancy Kennedy brought to the

Board’s attention were the complaints of former employees who were African

American.

                                         50.

      During the meeting on February 14, 2019, Mr. Hamilton further told Mr.

Williams that Nicole Sanders, an African American who served as the Restaurant

Supervisor, “was not a good supervisor and she needed to be able to quell and resolve

incidents like this and not participate or entertain them and other complaints.”




                                         12
     Case 1:20-cv-05250-TWT-LTW Document 1 Filed 12/29/20 Page 13 of 34




                                       51.

      On February 18, 2019, Assistant Executive Director Rita Malone (“Ms.

Malone”) and Executive Director Christopher Peterson (“Mr. Peterson”) called Mr.

Williams into a meeting.

                                       52.

      Ms. Malone and Mr. Peterson called Mr. Williams into a meeting on February

18, 2019 for the purpose of terminating his employment.

                                       53.

      During the termination meeting, Mr. Peterson gave a single reason for ending

Mr. Williams’ employment.

                                       54.

      During the termination meeting, Mr. Peterson told Mr. Williams his

employment was ending because his position was being eliminated.

                                       55.

      During the termination meeting, Mr. Peterson did not state any reason for

terminating Mr. Williams’ employment besides the elimination of Mr. Williams’

position.




                                       13
    Case 1:20-cv-05250-TWT-LTW Document 1 Filed 12/29/20 Page 14 of 34




                                       56.

      During the termination meeting, Mr. Peterson acknowledged that Mr.

Williams’ separation was not for any reason related to performance.

                                       57.

      During the termination meeting, Mr. Peterson told Mr. Williams he was a

good employee.

                                       58.

      During the termination meeting, Mr. Peterson told Mr. Williams there was no

problem at all with his work.

                                       59.

      During the termination meeting, Mr. Peterson assured Mr. Williams that his

position was simply being eliminated and the termination had nothing to do with

performance.

                                       60.

      During the termination meeting, Mr. Peterson offered to provide Mr. Williams

with a positive employment reference if he was ever contacted by a prospective

employer.




                                       14
    Case 1:20-cv-05250-TWT-LTW Document 1 Filed 12/29/20 Page 15 of 34




                                           61.

      During the termination meeting, Ms. Malone did not disagree with Mr.

Peterson’s statements to Mr. Williams, including his statement that there was no

problem with Mr. Williams’ work.

                                           62.

      Mr. Peterson never offered any part-time work to Mr. Williams at any point

during or after the termination meeting.

                                           63.

      Ms. Malone never offered any part-time work to Mr. Williams at any point

during or after the termination meeting.

                                           64.

      Neither Mr. Peterson nor Ms. Malone ever offered an alternative position to

Mr. Williams at any point during or after the termination meeting.

                                           65.

      At the time of firing Mr. Williams, Mr. Peterson informed Mr. Williams that

he would be paid through the end of March 2019 because he was such a great

employee.




                                           15
    Case 1:20-cv-05250-TWT-LTW Document 1 Filed 12/29/20 Page 16 of 34




                                         66.

      Other than Mr. Williams, Ms. Malone and Mr. Peterson were the only

individuals who were present at the time of the termination meeting.

                                         67.

      Ms. Malone and Mr. Peterson never mentioned anything at all to Mr. Williams

about attendance or performance issues when they conducted the termination

meeting on February 18, 2019.

                                         68.

      The Severance Agreement Defendant offered Mr. Williams stated

“elimination of position” as the reason for separation.

                                         69.

      Defendant completed a Separation Notice certifying to the Georgia

Department of Labor (“DOL”) that the reason for separation was “job elimination.”

                                         70.

      On February 25, 2019, Mr. Williams filed a Charge of Discrimination with

the EEOC.

                                         71.

      Defendant submitted two position statements to the EEOC in response to Mr.

Williams’ Charge of Discrimination.


                                         16
     Case 1:20-cv-05250-TWT-LTW Document 1 Filed 12/29/20 Page 17 of 34




                                         72.

      The Executive Director, Christopher Peterson wrote the initial Position

Statement and filed it with the EEOC on Defendant’s behalf.

                                         73.

      In the initial Position Statement, Mr. Peterson wrote that based on Ms.

Malone’s determination that the duties Mr. Williams was performing did not

constitute a full-time position, he terminated Mr. Williams’ employment at Ms.

Malone’s request.

                                         74.

      In the initial Position Statement, Mr. Peterson wrote, “[t]he reason for

terminating [Mr. Williams’] position was that it was discovered that what he actually

did during the week only took a fraction of the hours he was being paid for.”

                                         75.

      In the initial Position Statement, Mr. Peterson wrote, that Ms. Malone made a

determination that the Board should eliminate the second full time activities position

because it was not appropriate to employ a second full-time person in the Activities

Department.




                                         17
     Case 1:20-cv-05250-TWT-LTW Document 1 Filed 12/29/20 Page 18 of 34




                                        76.

      In the initial Position Statement, Defendant represented that during the Board

meeting on January 12, 2019, the Board agreed with Ms. Malone’s determination

that the duties Mr. Williams was performing did not constitute a full-time position

and as such, Mr. Williams’ position would be eliminated upon that basis.

                                        77.

      As Defendant’s Executive Director, Mr. Peterson signed the initial Position

Statement to affirm the accuracy of the Position Statement and his agreement with

its contents.

                                        78.

      Ms. Malone signed the initial Position Statement to affirm the accuracy of the

Position Statement and her agreement with its contents.

                                        79.

      Mr. Hamilton also signed the initial Position Statement to affirm the accuracy

of the Position Statement and his agreement with its contents.

                                        80.

      Defendant’s Board of Directors signed the initial Position Statement to affirm

the accuracy of the Position Statement and their agreement with its contents.




                                        18
     Case 1:20-cv-05250-TWT-LTW Document 1 Filed 12/29/20 Page 19 of 34




                                        81.

      Although the Board allegedly decided to eliminate Mr. Williams’ position

during the January 2019 Board meeting, Defendant did not terminate Mr. Williams’

employment in January 2019.

                                        82.

      Defendant terminated Mr. Williams’ employment more than one (1) month

after the Board’s meeting on January 12, 2019.

                                        83.

      On July 15, 2020, Defendant submitted a Supplemental Position Statement to

the EEOC.

                                        84.

      In its correspondence to the EEOC dated July 15, 2020, Defendant included

its response to the allegations set forth in Mr. Williams’ Charge of Discrimination.

                                        85.

      In its correspondence to the EEOC dated July 15, 2020, Defendant sought to

explain its version of the facts.

                                        86.

      In its correspondence to the EEOC dated July 15, 2020, Defendant sought to

identify for the EEOC, the specific documents believed to support its position.


                                         19
    Case 1:20-cv-05250-TWT-LTW Document 1 Filed 12/29/20 Page 20 of 34




                                        87.

      In its correspondence to the EEOC dated July 15, 2020, Defendant asserted

for the first time that Ms. Malone made the decision to terminate Mr. Williams’

employment based on his alleged failure to distribute flyers on February 13, 2019.

                                        88.

      In its correspondence to the EEOC dated July 15, 2020, Defendant asserted

for the first time that Mr. Hamilton terminated Mr. Williams’ employment at Ms.

Malone’s request.

                                        89.

      More specifically, in its Supplemental Position Statement, Defendant alleged

for the first time that on February 13, 2019, Ms. Malone instructed Mr. Williams to

prepare flyers and provide the flyers to the Director of Customer Relations, Susan

Robertson. Ms. Malone believed Mr. Williams did not follow her instructions

because he posted the flyer on the closed-circuit television channel, which was

known to not be the most reliable source to provide residents with notice of

important events. Ms. Malone believed Mr. Williams’ act of posting the flyer on the

closed-circuit television channel caused chaos and confusion on February 14, 2019.

Ms. Malone believed Mr. Williams’ conduct of posting the flyer on the closed-circuit

television warranted his dismissal. Consequently, Ms. Malone asked Assistant


                                        20
     Case 1:20-cv-05250-TWT-LTW Document 1 Filed 12/29/20 Page 21 of 34




Executive Director, Steve Hamilton, to terminate Mr. Williams’ employment based

on his alleged failure to distribute the flyers.

                                           90.

      Defendant’s initial Position Statement makes no mention of the explanations

Defendant subsequently gave in its Supplemental Position Statement for having

ended Mr. Williams’ employment.

                                           91.

      Defendant’s initial Position Statement does not state that Ms. Malone

independently made the decision to terminate Mr. Williams’ employment.

                                           92.

      Defendant’s initial Position Statement does not state that the reason Ms.

Malone made the decision to terminate Mr. Williams’ employment was due to his

alleged failure to ensure distribution of the flyers to residents.

                                           93.

      Defendant’s initial Position Statement does not mention the alleged flyer

distribution incident that occurred in February 2019 at all.




                                           21
     Case 1:20-cv-05250-TWT-LTW Document 1 Filed 12/29/20 Page 22 of 34




                                          94.

         Defendant acknowledges Mr. Williams and Barbara Daugherty (hereinafter

“Ms. Daugherty”) both shared in the responsibility to ensure distribution of flyers to

residents.

                                          95.

         Defendant acknowledges Ms. Daugherty told Ms. Malone that she posted the

flyer on the closed-circuit television channel, not Mr. Williams.

                                          96.

         When Ms. Malone believed it was Mr. Williams who posted the flyer on the

closed-circuit television channel, she decided to terminate his employment upon that

basis.

                                          97.

         When Ms. Malone learned that Ms. Daugherty posted the flyer on the closed-

circuit television channel, Ms. Malone did not fire Ms. Daugherty.

                                          98.

         Defendant never fired Ms. Daugherty for posting the flyer on the closed

circuit.

                                          99.

         Ms. Daugherty remains employed by Defendant to date.


                                          22
     Case 1:20-cv-05250-TWT-LTW Document 1 Filed 12/29/20 Page 23 of 34




                                       100.

      As part of her job duties, the Director of Customer Relations, Susan Robertson

(“Ms. Robertson”), was in charge of distributing the mail and flyers to residents.

                                       101.

      As the Director of Customer Relations, Ms. Robertson was ultimately

responsible for distributing flyers to residents in connection with the flyer incident

that occurred on February 13-14, 2019.

                                       102.

      Ms. Robertson is white.

                                       103.

      Mr. Williams created the flyers as Ms. Malone requested.

                                       104.

      Ms. Malone told Mr. Williams that she would have Ms. Robertson distribute

the flyers to residents.

                                       105.

      Ms. Robertson failed to distribute the flyers to residents.

                                       106.

      Ms. Robertson was never fired for failing to distribute the flyers to residents

in connection with the incident that occurred on February 13-14, 2019.


                                         23
     Case 1:20-cv-05250-TWT-LTW Document 1 Filed 12/29/20 Page 24 of 34




                                         107.

      Ms. Robertson remains employed by Defendant to date.

                                         108.

      Mr. Williams was the only employee who was fired for allegedly failing to

distribute the flyers.

                                         109.

      At no point prior to the EEOC’s investigation, did Defendant ever inform Mr.

Williams that he was being fired due to an alleged failure to distribute flyers to

residents.

                                         110.

      At no point prior to the EEOC’s investigation, did Defendant inform Mr.

Williams that he was being fired due to an alleged failure to follow Ms. Malone’s

instructions as related to the creation and distribution of the flyers.

                                         111.

       Mr. Williams’ position was not eliminated following Mr. Williams’

termination.

                                         112.

       After firing Mr. Williams, Defendant hired a new employee who performed

the same or similar job duties that Mr. Williams performed.


                                           24
    Case 1:20-cv-05250-TWT-LTW Document 1 Filed 12/29/20 Page 25 of 34




                                       113.

      The new employee Defendant hired to replace Mr. Williams is outside of Mr.

Williams’ race.

                                       114.

      As salaried employees, Mr. Williams and Ms. Daugherty both had flexible

work schedules.

                                       115.

      Compared to Mr. Williams, Ms. Malone exhibited greater leniency towards

Ms. Daugherty, with regard to the enforcement of workplace rules, including

attendance and discipline.

                                       116.

      For example, Ms. Malone kept a log of the dates Mr. Williams was late or

when he was not able to report to work.

                                       117.

      By contrast, Ms. Malone did not keep a log of the dates when Ms. Daugherty

was late or was not able to report to work.




                                          25
    Case 1:20-cv-05250-TWT-LTW Document 1 Filed 12/29/20 Page 26 of 34




                                        118.

      Mr. Williams was disciplined for failing to report his absence to his immediate

supervisor.

                                        119.

      Defendant did not discipline Ms. Daugherty when she failed to report her

absences to her immediate supervisor.

                                        120.

      Ms. Malone was aware of instances where Ms. Daugherty was absent or late

arriving to work

                                        121.

      Ms. Malone did not discipline Ms. Daugherty for her attendance infractions.

                                        122.

      Between June 2018 and February 2019, Ms. Daugherty had a higher number

of tardies and absences than Mr. Williams.

                                        123.

      Defendant did not discipline Ms. Daugherty for her attendance infractions.

                                        124.

      Ms. Malone never made a determination that Ms. Daugherty’s position should

be eliminated.


                                         26
     Case 1:20-cv-05250-TWT-LTW Document 1 Filed 12/29/20 Page 27 of 34




                                       125.

       Ms. Malone never recommended to the Board that Ms. Daugherty’s position

should be eliminated.

                                       126.

       Defendant did not seek to eliminate Ms. Daugherty’s position at all.

                                       127.

       Defendant treated Mr. Williams less favorably than Ms. Daugherty when it

came to application of work place policies, including discipline and attendance.

                                       128.

       Ms. Malone was involved in the decision to terminate Mr. Williams’

employment.

                                       129.

       Ms. Malone influenced the decision to terminate Mr. Williams’ employment.

                                       130.

       Ms. Malone learned that Mr. Williams had advised the Dining Services staff

to contact the EEOC before she asked Mr. Peterson to terminate his employment.

                                       131.

       At all relevant times, Mr. Hamilton had knowledge of Mr. Williams’ protected

activity.


                                         27
     Case 1:20-cv-05250-TWT-LTW Document 1 Filed 12/29/20 Page 28 of 34




                                      132.

       Mr. Hamilton referred to African American employees as “you people” and

“these people” on several different occasions during the course of Mr. Williams’

employment.

                                      133.

       Mr. Hamilton’s repeated referencing of African American employees as “you

people” and “these people” had racist undertones.

                                      134.

       Mr. Hamilton was involved in the decision to terminate Mr. Williams’

employment.

                                      135.

       Mr. Hamilton influenced the decision to terminate Mr. Williams’

employment.

                                      136.

       At all relevant times, Mr. Peterson had knowledge of Mr. Williams’ protected

activity.

                                      137.

       Mr. Peterson was involved in the decision to terminate Mr. Williams’

employment.


                                        28
     Case 1:20-cv-05250-TWT-LTW Document 1 Filed 12/29/20 Page 29 of 34




                                       138.

       Mr. Peterson influenced the decision to terminate Mr. Williams’ employment.

                                       139.

       During the termination meeting, Mr. Peterson never informed Mr. Williams

that he was being fired for any reason other than “elimination of position.”



                             CLAIMS FOR RELIEF

       COUNT ONE: RACE DISCRIMINATION IN VIOLATION OF

                        TITLE VII AND SECTION 1981

       The allegations in the preceding paragraphs are incorporated by reference as

if set forth herein.

                                       140.

       Defendant is an employer within the meaning of Title VII.

                                       141.

       Defendant is an employer within the meaning of Section 1981.

                                       142.

       At all relevant times to this action, Plaintiff was an “employee” of Defendant

within the meaning of Title VII and Section 1981.




                                         29
     Case 1:20-cv-05250-TWT-LTW Document 1 Filed 12/29/20 Page 30 of 34




                                        143.

      Defendant discriminated against Plaintiff on the basis of race by failing to

select Plaintiff for the Activities Manager position and by terminating Plaintiff’s

employment in violation of Title VII and Section 1981.

                                        144.

      Defendant discriminated against Plaintiff with respect to compensation,

terms, conditions, and privileges of employment because Plaintiff was not the

preferred race or color.

                                        145.

      Defendant’s stated reason for the adverse employment actions are pretext for

race discrimination.

                                        146.

      As a proximate and direct result of Defendant’s conduct, Plaintiff suffered and

will continue to suffer damages including but not limited to, emotional distress,

mental anguish, inconveniences, loss of income and benefits, humiliation, pain and

suffering, and other indignities, for which he is entitled to recover.

                                        147.

      Defendants have engaged in this discrimination intentionally and/or with

malice and/or reckless indifference to the rights of Plaintiff.


                                          30
     Case 1:20-cv-05250-TWT-LTW Document 1 Filed 12/29/20 Page 31 of 34




              COUNT TWO: RETALIATION IN VIOLATION OF

                           TITLE VII & SECTION 1981

       The allegations in the preceding paragraphs are incorporated by reference as

if set forth herein.

                                        148.

       Plaintiff engaged in protected activity on or around February 13, 2019.

                                        149.

       Defendant retaliated against Plaintiff for engaging in protected activity, by

terminating Plaintiff’s employment.

                                        150.

       In   terminating   Plaintiff’s   employment,     Defendant     knowingly     and

intentionally retaliated against Plaintiff for engaging in protected activity.

                                        151.

       The reasons given by Defendant for the adverse employment actions are

pretext designed to hide Defendant’s retaliatory motive.

                                        152.

       Defendant’s actions constitute unlawful retaliation in violation of the Title VII

and Section 1981.




                                          31
     Case 1:20-cv-05250-TWT-LTW Document 1 Filed 12/29/20 Page 32 of 34




                                         153.

      At the time of the acts alleged, Defendant knew or should have known that

the means utilized to punish Plaintiff for engaging in protected activity was

forbidden by law.

                                         154.

      As a direct and proximate result of Defendant’s actions, Plaintiff suffered lost

wages, salary, employment benefits, and other compensation and continues to suffer

stress and injury, compensable in an amount to be proven at trial.

                                         155.

      Defendant performed the above actions willfully, wantonly, intentionally and

in reckless disregard of Plaintiff’s federally-protected rights.



                              PRAYER FOR RELIEF

      WHEREFORE, Plaintiff respectfully prays that this Court:

   1. Grant to Plaintiff a jury trial on all issues so triable;

   2. Grant declaratory judgment that Plaintiff’s rights under Title VII and Section

      1981 have been violated;

   3. Grant Plaintiff a permanent injunction prohibiting Defendant from engaging

      in such unlawful conduct in the future;


                                           32
 Case 1:20-cv-05250-TWT-LTW Document 1 Filed 12/29/20 Page 33 of 34




4. Order Defendant to compensate, reimburse, and make whole the Plaintiff for

   all the benefits he would have received had it not been for Defendant’s illegal

   actions, including but not limited to pay, benefits, insurance costs, bonuses,

   raises, training, promotions, and seniority. Plaintiff should be accorded these

   illegally withheld benefits from the date Plaintiff was discharged until the date

   Defendant tenders substantially equivalent employment, with interest on the

   above withheld amounts to the date of payment;

5. Award pre-judgment interest on any award of back pay made by the jury as

   required by law, calculated at the prevailing rate;

6. Award compensatory damages in an amount reasonable and commensurate

   with the losses he has suffered as a result of Defendant’s discrimination and

   the pain and emotional distress imposed upon him by Defendant’s

   intentionally discriminatory acts;

7. Award punitive damages in an amount reasonable and commensurate with the

   harm done and calculated to be sufficient to deter such conduct in the future;

8. Award Plaintiff’s attorneys’ fees and any and all other costs and expenses of

   litigation associated with this action as provided by law; and

9. Award Plaintiff such additional relief as the Court deems proper and just.




                                        33
    Case 1:20-cv-05250-TWT-LTW Document 1 Filed 12/29/20 Page 34 of 34




RESPECTFULLY SUBMITTED,

     This the 29th day of December, 2020.

                                    SHELTON LAW PRACTICE, LLC

                                    By:     /s/ Cherri L. Shelton
                                            Georgia Bar No. 27693

Shelton Law Practice, LLC
1827 Powers Ferry Road SE
Building 25, Suite 100
Atlanta, GA 30339
Phone: (404) 865-3771 Facsimile: (678) 882-7499
cshelton@sheltonlawpractice.com




                                      34
